      Case: 1:20-cv-00669-TSB Doc #: 26 Filed: 08/02/21 Page: 1 of 2 PAGEID #: 238




                        IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 TOTAL QUALITY LOGISTICS, LLC,                       : Case No. 1:20-cv-00669
                                                     :
            Plaintiff                                : Judge Timothy S. Black
                                                     :
 v.                                                  : ORDER
                                                     :
                                                     :
 LOGISTIC DYNAMICS, LLC,                             :
                                                     :
             Defendant.                              :


         This matter is before the Court at the request of the Plaintiff Total Quality Logistics, LLC

(“TQL”) for an order requiring Defendant Logistic Dynamics, Inc. (“LDI”) to search, obtain, and

produce files (if any), which LDI stores on a cloud-based server provided by Microsoft (the

“Server”), of the following individuals: Brent Black, Stephen Boyd, Cameron Bronski, Trevor

Bruney, Raymel Cain, Darren Chamlee, George “Tripp” Christian, Samuel Crosby, Katherine

“Katy” Decker, Daniel DeSantis, Christopher Drifke, Anthony Gavrila, Matthew Geiselhart, Sean

Hassman, Jeremy Hill, John Holling, Whitney “Whit” Howland, Ben Hubbard, Lee Hubbard,

Shelby Hyde, David Key, Selim Kodas, Bradley Krolak, Lawrence Lu, Frederick Michael Poast,

Mauri Robinson, Ryan Rueda, Aidan Rushing, Stephen Shiver, Steven Shoemaker, George

Summerset, Nate Thrift, Frederick Trimarco, Jeremy Tyler, Jesston Vanderhoff, and Dane Wehr,

including files belonging to any of these individuals stored under an alias (“LDI Independent

Contractors”).
    Case: 1:20-cv-00669-TSB Doc #: 26 Filed: 08/02/21 Page: 2 of 2 PAGEID #: 239




        Based upon the parties’ submissions, 1 the law, and the argument of counsel, the Court

hereby ORDERS that, for the purpose of responding to TQL’s discovery requests, LDI shall search

the LDI Independent Contractors’ email and SharePoint accounts (if any) located on the Server for

documents responsive to TQL’s discovery requests. Any such search, review, and production

performed at the direction of this Court in connection with the above-captioned lawsuit shall not

be a violation of the Stored Communications Act, 18 U.S.C. § 2701, et seq. (“SCA”). In the event

that any other relevant former TQL employees are identified as having worked for or with LDI,

including as an agent, subagent, or independent contractor, any search, review, and production

related to their email or SharePoint accounts on the Server is held to not be a violation of the SCA.

        IT SO ORDERED.


Date: ________________
        8/2/2021                                          ____________________________
                                                             s/Timothy S. Black
                                                          JUDGE TIMOTHY S. BLACK
                                                          U.S. DISTRICT JUDGE




1
  The parties submitted informal discovery letters prior to a July 27, 2021 informal discovery conference
with the Court, which letters are on file with the Court. In sum, LDI contends that the search and production
of the LDI Independent Contractor emails will violate the Stored Communications Act, 18 U.S.C. § 2701,
et seq.; thus, it cannot search and produce such emails without a court order. TQL contends that such
production would not violate the SCA because LDI has authorization to access the emails. Both parties
acknowledge that Section 2707(e) of the SCA provides that a good faith reliance on a court order is a
complete defense to any civil action brough under the SCA. The parties agreed that the issue is ripe based
on their informal letters, in lieu of a full briefing on a motion to compel. This Order follows.

                                                     2
